Citation Nr: 1524611	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  08-04 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for fracture, left great toe with extensor hallucis tendonitis.

2. Entitlement to a rating in excess of 20 percent for piriformis syndrome of the left hip with sciatica.

3. Entitlement to a total disability rating due to individual unemployability (TDIU).

(The issues of entitlement to a compensable rating for bilateral hearing loss, entitlement to service connection for a left knee disability, to include gouty arthritis, entitlement to service connection for a left hip disability other than piriformis syndrome, to include gouty arthritis, and entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression are the subject of a separate decision.)




REPRESENTATION

Veteran represented by:	Timothy M. White, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968 and from January 1991 to February 1991. The Veteran also served with a reserve component.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In June 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

With regard to the Veteran's claims for increased ratings for left hip and left great toe disabilities, the most recent VA examinations were completed in September 2011. The Board determines that these findings are too remote to provide a satisfactory picture of the Veteran's current level of disability. Therefore, the Board remands these issues so that additional VA examinations may be scheduled. See Green v. Derwinski, 1 Vet. App. 121 (1991).

In addition, the most recent VA treatment notes relevant to the increased rating claims are dated in October 2011. Subsequent treatment notes are relevant only to mental health treatment.  Therefore, all VA treatment notes for the Veteran dated from October 2011 should be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

The claim for TDIU is inextricably intertwined with the increased rating claims and claims for service connection adjudicated in a separate decision. Harris v. Derwinski, 1 Vet. App. 180 (1991). Therefore, the TDIU claim must be remanded as the outcome is in part dependent on the outcome of the other claims on appeal.

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment notes for the Veteran dated from October 2011 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for a VA orthopedic disability to assess the severity of his left hip piriformis syndrome and left great toe disability.  The claims file and a copy of this Remand must be provided to and reviewed by the examiner. All pertinent symptomatology and findings must be reported in detail. Any indicated diagnostic tests and studies must be accomplished. The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria. 

The examination report should also address any functional loss caused by pain, fatigability, incoordination, weakness, or other symptoms of the left great toe disability, as discussed in DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The assessment should include a finding as to whether the overall severity of both the left hip piriformis syndrome and left great toe disability is moderate, moderately severe, or severe. A complete rationale for any opinion advanced must be provided.

3. Schedule the Veteran for an evaluation by a vocational specialist to determine the impact that all of his service-connected disabilities, in combination, have on his employability. All pertinent symptomatology and findings must be reported in detail. All indicated diagnostic tests and studies must be accomplished. The claims file must be made available for review in conjunction with the evaluation. The examiner must elicit from the Veteran and record, for clinical purposes, a full work and educational history. The examiner must provide a full description of the effects of each service-connected disability upon the Veteran's ordinary activity, including any potential employment consistent with his education and occupational experience.  When describing the effects on employability, the examiner must not consider the Veteran's age or any non-service connected disabilities.

A complete rationale must be provided for any opinion offered.

4. Notify the Veteran that he must report for any examination and cooperate in the development of the claims. Failure to report for a VA examination without good cause may result in denial of one or more of the claims. 38 C.F.R. §§ 3.158, 3.655 (2014).

5. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal, including a review of all evidence received since the November 2013 statement of the case. If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his attorney, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




